Citation Nr: 1220159	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's Child



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to March 1962 and June 1962 to February 1968.  He also served with the Air National Guard.  He died in June 2002. The appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas. 

The appellant and her son provided testimony before the undersigned in June 2011.  A transcript of the hearing has been associated with the claims file.

In August 2011, this matter was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in this case.
The Veteran had no service-connected disabilities at the time of his death.  The appellant argues, however, that his diabetes mellitus, type II (DMII) should have been presumptively service connected based upon herbicide exposure and that his primary cause of death, peripheral vascular disease (PVD), should have been service-connected as secondary to DMII.  Service records confirm that his ship entered the inland waters of Vietnam.  VA has conceded exposure to herbicides.

A VA examination was conducted in March 2010.  The examiner found that it was less likely than not that the Veteran's PVD was due to his apparently mild DMII diagnosed two weeks prior to his death.  The Board noted in the August 2011 remand that the examiner did not indicate reasons for finding that the DMII was mild nor did she provide a rationale for her opinion.  Therefore, the Board found the examination report as being inadequate for rating purposes as it did not contain sufficient detail to decide the claim on appeal.  38 C.F.R. § 4.2.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

Based on the above, the Board ordered a VA medical opinion to determine if the Veteran's death causing PVD was due to his DMII.  Specifically, the examiner was to address whether or not (after indicating that both the remand and the claims file, to include the transcript from the Board hearing had been reviewed) it was at least as likely as not (50 percent or greater) that the Veteran's DMII caused or substantially or materially contributed to his death.  Additionally, the examiner was to address whether it was at least as likely as not (50 percent or greater) that the Veteran's DMII caused or aggravated his PVD.  

It was noted that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If the examiner indicated that aggravation was found, he or she was to attempt to quantify the extent of additional disability resulting from the aggravation. 

Significantly, the March 2010 examiner noted in a September 2011 addendum "The C-file was reviewed.  No change in opinion".  Additionally, the March 2010 opinion was attached (which, as noted, the Board determined was not adequate).

The Board's August 2011 remand conferred on the appellant the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the appellant's claim to be fully and fairly adjudicated.

Finally, in the August 2011 remand, the AMC/RO was also ordered to obtain any outstanding treatment records pertaining to the Veteran's DMII.  An August 2011 letter requested such information from the appellant.  The appellant did not respond to such request.  Consequently, the Board finds that all available pertinent treatment records have been associated with the claims file.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should send the Veteran's claims file and a copy of this remand to an appropriate VA examiner, and request an opinion addressing the issues below.  The examiner must indicate review of the remand and claims file, to include the transcript from the Board hearing in his or her report.

2. After a review the claims file, including the transcript from the Board hearing, the examiner should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus, type II, caused or substantially or materially contributed to his death.

The examiner should also indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus, type II, caused or aggravated his peripheral vascular disease. 

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay (i.e., appellant's statements as well as testimony ) and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

3. When the development requested has been completed, this case should again be reviewed based on the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



